          Case 1:20-cr-00701-JGK Document 36 Filed 02/19/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    February 19, 2021
By ECF
Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Omari Williams, 20 Cr. 701 (JGK)

Dear Judge Koeltl:

       As further follow up to the Government’s letters dated February 8, 2021 (Dkt. 32) and
February 9, 2021 (Dkt. 34), the Government respectfully writes to inform the Court that, on
February 19, 2021, the Government was informed that as a next step toward having the defendant
undergo the psychological evaluation ordered by the Court (Dkt. 27), the defendant was transferred
from the Essex County Correctional Facility to the Metropolitan Correctional Center on February
17, 2021.

       The Government will continue to update the Court as the Government receives further
information.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York



                                                    Samuel P. Rothschild
                                                    Assistant United States Attorney
                                                    (212) 637-2504

cc:    Kenneth Montgomery, Esq. (by ECF)
